Citation Nr: 9918564	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus disorder, 
claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from September 1978 to September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that found that a claim of 
entitlement to service connection for sinusitis was not well 
grounded.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the aforementioned 
claim can be made.  Potentially relevant medical records have 
not been obtained by the RO.  It appears that the veteran's 
complete treatment records from the Mayaguez VA Satellite 
Clinic have not been obtained.  For example, x-rays of the 
paranasal sinuses were reportedly conducted in November 1995.  
The RO requested these records in October 1996; however, the 
clinic provided treatment records dated only in March and 
April 1996.  In addition, the veteran's treatment records 
from the Ponce VA Satellite Clinic and San Juan VA Medical 
Center (VAMC) have not been requested by the RO.  He has also 
received private medical treatment from Jose F. Troche, M.D., 
Dr. Rosado, and at the Manati Hospital.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).

On remand, the veteran should also be afforded a VA 
examination in order to ascertain the date of onset and 
etiology of any current sinus disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Therefore, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for any sinus disorder since his 
separation from active service.  The RO 
should make the necessary arrangements in 
order to obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in obtaining 
the records of all the treatment provided 
to the veteran at the Ponce and Mayaguez 
VA Satellite Clinics and at the San Juan 
VAMC (including x-rays of the sinuses 
conducted in November 1995), as well as 
from Jose F. Troche, M.D., Dr. Rosado, and 
at the Manati Hospital.  The Board points 
out that actual treatment records, as 
opposed to summaries, are pertinent.

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, the RO should 
inform the veteran and his representative 
of the negative outcome, and afford them 
an opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1998).

2.  The RO should afford the veteran an 
appropriate VA medical examination limited 
to determine the date of onset and 
etiology of the claimed sinus disorder.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed. 

After examining the veteran, the examiner 
should render diagnoses of all current 
sinus/upper respiratory disorders found to 
be present and based on the medical 
documentation on file should indicate the 
approximate date of onset and etiology of 
any sinus/upper respiratory disorder the 
veteran has, including sinusitis. 

The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not any such disorder(s) had its 
onset during active service, as evidenced 
by the veteran's inservice symptomatology 
treated from 1993 to 1995. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action. 38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).   
He is further advised that his failure to 
report for the aforementioned examination 
or to cooperate in the development of his 
claim may result in adverse action.

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purpose of this REMAND 
is to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

